EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview with Mr. Roger Lang #58,829 on February 8, 2021.
Claims Allowed
All pending claims 2-25 filed November 10, 2020 are allowed. Claim 1 was previously canceled.
In the Claims
Delete claim 21 in its entirety and insert therefore:
 - -21.	A system for determining a queue length and obtaining vendor information using mobile devices comprising:
a provider computer coupled to a provider computer network;
a mobile wireless device connected to the provider computer network, the mobile wireless device configured to:
receive, from a user of the mobile wireless device, an inquiry for a product;
provide the inquiry for the product to the provider computer;
receive, from the provider computer, the vendor information of a vendor proximate to a location of the user, the vendor information including a price and a wait time to receive the product based on the 
present the vendor information to the user on a display of the mobile wireless device.- -
Closest Prior Art
Closest US Patent/US Patent Publication
Kuroda, US 2003/0120728 previously recited paper #20200814 mailed August 19, 2020, is the closest prior art. Kuroda in view of Fitzpatrick, US 2004/0260513 previously recited #20200814 mailed August 19, 2020, remains the closest prior art combination. Kuroda alone or in combination with other cited prior art fails to teach and suggest the methods as claimed. Forward citations of Kuroda and Fitzpatrick failed to reveal closer prior art. Prior art applied in the prosecution of Kuroda, abandoned, and Fitzpatrick, abandoned, failed to produce closer prior art.
Closest Non-Patent Literature
Undercover Tourist, IDS considered mailed August 19, 2020, is the closest prior art. Undercover Tourist alone or in combination with other cited prior art teach fails to teach and suggest the methods as claimed.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
waiting in line.  If the bid is higher than at least one of the prices, the bidding customer is advanced in line ahead of the customer offering the lower price.  The system and method provide a mechanism for customers willing to pay more to advance in the queue and to move ahead of those not willing to pay as much.  At the same time, the system and method allow vendors such as service providers, for whose good or services customers are willing to wait in line, to maximize the price charged for their services at any given moment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 15, 2021